SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): September 23, 2009 DIGITALPOST INTERACTIVE, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-124405 26- 1944595 (State or Other Jurisdiction of (Commission (IRS Employer Incorporation) File Number) Identification No.) 4040 Barranca Pkwy, Suite #220, Irvine, CA92604 (Address of Principal Executive Offices)(Zip Code) (949) 333-7500 Registrant’s Telephone Number Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01- Entry into a Material Definitive Agreement. On September 23, 2009, DigitalPost Interactive, Inc. ("DigitalPost") entered into a 2-year agreement with Lucidiom, Inc. ("Lucidiom"), one of the largest providers of flexible and brand-independent photo kiosk solutions. Under the terms, DigitalPost agrees to provide, host, and maintain a new digital family media-sharing service based on its TheFamilyPost.com service which Lucidiom agrees to launch through its kiosks located at retail stores worldwide. The new online service will enable Lucidioms customers to enjoy their own, personalized family website thatcan beused to share a lifetime of photos, professional portraits, videos, stories, family tree and more. DigitalPost agrees to pay Lucidiom 50% of the ongoing monthly net fees received by DigitalPost for active, paying customer subscriptions during the term of the agreement. Further, Lucidiom agrees to make the family website platform accessible through its PhotoFinale website, which its customers can log in to create and manage their family website. Item 9.01—Financial Statement and Exhibits Agreement between DigitalPost Interactive, Inc. and Lucidiom, Inc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. DigitalPost Interactive, Inc ``` By: /s/ Mike Sawtell Name: Mike Sawtell Title: Chief Executive Officer, President and Sole Director Date: September 29, 2009
